IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE


             STATE OF TENNESSEE v. STANLEY RAY DAVIS
            IN RE: RAY D. DRIVER, d/b/a DRIVER BAIL BONDS

                           Criminal Court for Campbell County
                                       No. 11461



                              No. E2003-00765-CCA-R3-CD
                                      May 3, 2004


                                         ORDER

       Upon its own motion, the court hereby withdraws the opinion and vacates the judgment
previously filed on April 26, 2004, in this case. A new opinion and judgment will be filed.

                                          PER CURIAM
                                          (Tipton, J., Wade, P.J., Glenn, J.)